ORDER
PER CURIAM.
James Fields (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing.
Previously we affirmed Movant’s conviction for murder in the first degree, Section 565.020 RSMo 1994,1 assault in the first degree, 565.050, and two corresponding counts of armed criminal action, Section 571.015. State v. Fields, 18 S.W.3d 446 (Mo.App.E.D.2000). Following a jury trial, the trial court sentenced Movant to life imprisonment without the possibility of parole for first degree murder, to be served concurrently with thirty years imprisonment for each of the remaining three counts. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief pursuant to Rule 29.15. Following an evidentiary hearing, the motion court denied Movant’s motion. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judg*849ment. We affirm the judgment pursuant to Rule 84.16(b).

. All subsequent statutory citations are to RSMo 1994 unless otherwise stated.